Citation Nr: 1735394	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-26 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress syndrome (PTSD) and depressive disorder in excess of 50 percent prior to October 5, 2016, and in excess of 70 percent thereafter.

2.  Entitlement to an earlier effective date for the grant of a total disability evaluation based on individual unemployability (TDIU) prior to October 5, 2016.


REPRESENTATION

Veteran represented by:	John Worman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 (PTSD) and November 2009 (TDIU) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded this matter in May 2016 for additional evidentiary development.  

In a December 2016 rating decision, the RO recharacterized the Veteran's service-connected PTSD as PTSD and depressive disorder.  In this decision, the Veteran's rating for PTSD and depressive disorder was increased to 70 percent disabling, effective October 5, 2016.  

The December 2016 rating decision also granted TDIU, effective October 5, 2016.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2017 argument, the Veteran's attorney asserts that there is clear and unmistakable error (CUE) in an August 2007 rating decision that granted a 50 percent rating for PTSD effective July 23, 2007.  Essentially, the Veteran's attorney argues that CUE should be found in the August 2007 rating decision and PTSD should have been assigned a 70 percent rating and a TDIU should have been granted effective July 23, 2007.

The Board observes that this argument has not been considered by the RO in the first instance.  Moreover, the CUE claim is inextricably intertwined with the claims for a higher rating for PTSD and earlier effective date for the grant of TDIU.  Accordingly, these matters are remanded to the RO to address the claim for CUE in the first instance.

Accordingly, the case is REMANDED for the following action:

1. The RO should address the Veteran's claim that there is CUE in the August 2007 rating decision that granted a 50 percent rating for PTSD.  The contention is that a 70 percent rating for PTSD was warranted, as well as a finding of TDIU.  This claim is inextricably intertwined with the claims on appeal. 

2. Thereafter, readjuciate the claims on appeal, to include issuing a supplemental statement of the case.  The matters should be returned to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).









	(CONTINUED ON NEXT PAGE)




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


